Citation Nr: 1452446	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as pre-cancer of the prostate.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Reno, Nevada.

In May 2013, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) to present testimony in support of his claims.

In January 2014, the Board remanded the Veteran's claims for additional development.  The matter now returns to the Board for further review.

The issue of entitlement to service connection for a prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma



CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

As service connection for bilateral hearing loss has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The Veteran maintains that he has bilateral hearing loss that is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss as a result of in-service exposure to concussive and traumatic noise as he worked as an ammunition loader on a naval ship and was thus in close proximity to firing guns, without hearing protection.  He additionally contends that this disability has continued to worsen since his discharge.  See May 2013 Board Hearing Testimony.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was a boatswain's mate.  See August 1964 DD Form 214.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.


On VA examination in November 2010, the VA examiner diagnosed sensorineural hearing loss bilaterally, as well as bilateral tinnitus.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner opined that the Veteran's hearing loss was less likely than not related to active service, based on the lack of evidence of a significant threshold shift during active duty and the in-service audiograms, which "indicated hearing within normal limits bilaterally."  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the November 2010 VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss disability, as it failed to account for the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Further, the examiner relied upon the Veteran's "normal" (15/15) whisper test results on February 1964 enlistment examination and March 1966 reenlistment examination in determining the absence of a threshold shift during service; however, these tests do not give ear or frequency specific data and do not rule out the presence of a high frequency hearing loss.  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms, specifically noting the absence of occupational or recreational noise exposure.  See id.  Moreover, despite the examiner's apparent finding to the contrary, a "normal" audiogram at separation does not preclude service connection.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, the November 2010 VA medical opinion is an inadequate basis upon which to base a denial of entitlement to service connection.  

Further, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See May 2013 Board Hearing Testimony (noting in-service hearing symptomatology related to concussive trauma and reporting the progression of this disorder since that time).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran asserts that he has a current disability of the prostate that is the result of his exposure to Agent Orange during his active service.  Specifically, he asserts that service connection is warranted for "pre-cancer," manifested by elevated levels of prostate-specific antigen (PSA).  

Initially, the Board notes that the Veteran served during the Vietnam War and was exposed to Agent Orange while on land in Vietnam.  See May 2012 VA Memorandum (conceding that the Veteran was exposed to Agent Orange).  See also 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014) (A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).


Prostate cancer is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  Thus, service connection for prostate cancer may be awarded on a presumptive basis to a Veteran exposed to herbicides during active service.  However, the Veteran has not been diagnosed with prostate cancer.  Nevertheless, he does have current diagnoses attributable to his prostate.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (reflecting that, in the absence of applicable presumptions, service connection may still be available on a direct basis).  In this regard, a May 2010 VA pathology report reflects that a biopsy of his prostate revealed high-grade prostatic intraepithelial neoplasia (PIN), as well as glandular hyperplasia.  See also June 2011 Urology Note (stating that the Veteran "was found to have PIN on biopsy report").  Additionally, he has been found to have elevated PSA levels throughout the pendency of his claim.  See, e.g., November 2008 VA Primary Care Note (reflecting that laboratory results dated from 2006 reflected a "noteworthy increase in the PSA from 1.6 in 2006 up to 2.49 in October 2008" but noting that the Veteran evidences no further symptoms); June 2011 VA Urology Note (reflecting a November 2010 PSA level of 5.49, which dropped to 3.17 in February of 2011); April 2014 VA Urology Consult (showing a PSA of 4.45).

The Board notes that an elevated PSA, by itself, is not a disability subject to service connection.  Rather, PSA, like hyperlipidemia, elevated triglycerides, and elevated cholesterol, is considered to be a laboratory finding, not a compensable disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability which includes an elevated PSA there can be no valid claim.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.).  


Despite this, because he has consistently elevated PSA levels, coupled with diagnoses of prostatic intraepithelial neoplasia and glandular hyperplasia, and given his in-service exposure to herbicides, the Board finds that a VA examination is warranted addressing the nature and etiology of any currently diagnosed disorders of the prostate.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that VA is obliged to provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) there is evidence establishing an "in-service event, injury or disease," (3) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (4) the record does not contain sufficient information to make a decision on the claim). 

Any recent VA treatment records dated since April 2014 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2014.

2.  After the above development has been completed, schedule the Veteran for a VA urology examination to determine the nature and likely etiology of the claimed prostate disorder.

The Veteran's claims file and a copy of this REMAND must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

The examination should include any necessary diagnostic testing or evaluation.  All current disorders of the prostate should be identified on examination.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or more probability) that any current prostate disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include the Veteran's presumed exposure to herbicides.

In rendering this opinion, the examiner must consider and address, where necessary, the following:

*  November 2008 VA Primary Care Note reflecting that laboratory results dated from 2006 reflected a "noteworthy increase in the PSA from 1.6 in 2006 up to 2.49 in October 2008" but noting that the Veteran evidences no further symptoms;

*  May 2010 VA pathology report reflecting that a biopsy of his prostate revealed high-grade prostatic intraepithelial neoplasia (PIN), as well as glandular hyperplasia.  

*  June 2011 Urology Note stating that the Veteran "was found to have PIN on biopsy report"; and


*  April 2014 VA Urology Consult noting that the Veteran had a negative prostate biopsy done in 2010 and a PSA of 5.49, which dropped to 4.70 after six months, then increased slightly to 4.84 and, most recently, was 4.45.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination reports.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


